PALLADINO, Judge,
dissenting.
I respectfully dissent. Because I believe that the trial court abused its discretion in ordering the promotion of George T. Trosky and Victor M. Cirocco to the rank of sergeant and erred as a matter of law in ordering James Gregorchik restored to the rank of sergeant with back pay and benefits, I would reverse the order of the trial court and order Trosky and Cirocco reinstated to the appropriate eligibility list.
As correctly noted by the majority, the names of Officers Trosky and Cirocco were improperly removed from the list of eligible candidates for promotion to sergeant. Because the officers’ names were removed by the City, using a method previously determined by this court to be inapplicable to promotions, the officers are entitled to relief. Civil Service Commission, City of Pittsburgh v. Paieski, 126 Pa.Commonwealth Ct. 263, 559 A.2d 121 (1989), petition for allowance of appeal denied, 524 Pa. 635, 574 A.2d 75 (1990). However, I disagree with the majority’s conclusion that the trial court acted within its discretion in fashioning appropriate relief.
Promotions within the Pittsburgh Bureau of Police are made pursuant to Section 6 of the Policemen’s Civil Service Act,1 which provides in pertinent part as follows:
Vacancies in positions in the competitive class shall be filled by promotions from among persons holding positions in a lower grade in the bureau of police.... The civil service *464commission shall maintain a list of those persons qualified for promotion to the next superior position, from which list the director of the department of public safety shall make all promotions from among the first four names appearing ' on the list at the time the promotion is made.
53 P.S. § 23535 (emphasis added).
According to the above-cited statutory language, promotions shall be made by the director of the department of public safety, not by a trial court. In addition, the director maintains the discretion to choose among four candidates for each available position. Because the director’s actions are discretionary, Officers Trosky and Cirocco were not guaranteed promotion to the rank of sergeant simply by virtue of their names remaining on the list. There were only nine vacancies for the position of sergeant. These officers were passed over for promotion five times before their names were removed from the list of eligible candidates. There is absolutely no evidence of record to support the conclusion that Officers Trosky and Cirocco would have been considered by the director to be among the nine most qualified candidates for the position.
Therefore, I submit that the trial court, in ordering the promotion of Officers Trosky and Cirocco, usurped power statutorily reserved for the director of the department of public safety, and thereby abused its discretion. Accordingly, I would reverse the order of the trial court and order Trosky and Cirocco reinstated to the appropriate eligibility list.
I further disagree with the majority’s conclusion that the trial court acted properly in ordering Officer Gregorchik restored to the rank of sergeant. According to the majority, because Gregorchik was sworn in by the Mayor and received a letter of congratulations from the Chief of Police, he was promoted to the rank of sergeant and obtained a statutory property right in that position. I submit that because Officer Gregorchik was not promoted to the rank of sergeant in accordance with the requirements of the Policemen’s Civil *465Service Act, he was not in fact promoted, and therefore, not demoted to his current position of police officer.
The requirements of the Policemen’s Civil Service Act for promotion of police officers must be strictly followed in order for a valid promotion to be obtained. Mahofski v. City of Pittsburgh, 22 Pa.Commonwealth Ct. 629, 350 A.2d 423 (1976). In the present action it is beyond dispute that the City failed to adhere to these requirements. Officers Trosky and Cirocco were improperly removed from the list of eligible candidates, Officer Gregorchik was improperly added to the list, and the Civil Service Commission was unable to confirm Officer Gregorchik’s promotion.
As this court has succinctly stated before, “the application of the civil service laws is a two way street, i.e., before one may invoke the protections afforded thereby, one must show that an appointment or promotion was in accordance with the laws in effect at the time of the appointment or promotion.” Municipality of Penn Hills v. Municipality of Penn Hills Personnel Board/Civil Service Commission, 87 Pa.Commonwealth Ct. 552, 487 A.2d 1048 (1985).
While it is unfortunate that the City raised the expectations of Officer Gregorchik by congratulating him on a promotion that the Civil Service Commission had not yet confirmed, raised expectations do not create a right to promotion with back pay and benefits.
Accordingly, I submit that the trial court erred as a matter of law in ordering Officer Gregorchik restored to the rank of sergeant with full back pay and benefits.

. Act of August 10, 1951, P.L. 1189, as amended, 53 P.S. § 23535.